Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2004/0078407 – related to methods and apparatuses for efficiently carrying out computations in finite fields of odd prime characteristic on binary hardware. The invention is particularly useful for carrying out such computations in cryptography and in error correction.
US Pub. 2006/0072743 – related to a method that comprises storing binary data representing at least a portion of a field element of an odd-characteristic finite field GF(p.sup.k) in a register, p being an odd prime number, the field element comprising k coefficients in accordance with a polynomial-basis representation, the binary data comprising plural groups of data bits, wherein each group of data bits represents an associated one of the k coefficients and processing the binary data in accordance with a cryptographic algorithm such that the plural groups of data bits are processed in parallel.
US Pat. 7,240,204 – related to Scalable and unified multipliers for multiplication of cryptographic parameters represented as elements of either of the prime field (GF(p)) and the binary extension field (GF(2.sup.m)) include processing elements arranged to execute in pipeline stages. The processing elements are configurable to perform operations corresponding to either the prime field or the binary extension field. In an 
The prior art of record does not teach or suggest at least a register file having three processor registers operably configured to implement quadratic extension field arithmetic equations in a finite prime field of Fp2 with an irreducible polynomial of i2 + 1, where p is a prime number larger than 232 and i is V-1 in F12, stored and a multiplexer operably configured to selectively shift from each of the three processor registers in sequential order to generate addition and multiplication results modulo p from the three processor registers; as recited in claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182